ORIGINAL                                                                                   07/28/2021



              IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0609



                                         DA 20-0609
                                                                         FILED
 ARIANE WITTMAN and JEREMY TAYLEN,
                                                                         JUL 2 8 2021
                                                                      Bowen Greenwood
                Plaintiffs and Appellants,                          Clerk of Supreme Court
                                                                       State,  f Montana

         v.                                                        ORDER

 CITY OF BILLINGS,

                Defendant and Appellee.


      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on Friday,
September 10, 2021, at 9:30 a.m. at the Holiday Inn Missoula Downtown in Missoula,
Montana, with an introduction to the argument beginning at 9:00 a.m.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellants and thirty (30
minutes for the Appellee.
         Counsel should be mindful ofthe provisions of M.R. App. P. 17(6).
         The Court will not entertain any motions to reschedule.
         The Clerk is directed to provide a copy hereofto all counsel ofrecord,to Dean Paul
Kirgis, Alexander Blewett III School of Law, University of Montana, to John Mudd,
Executive Director, State Bar ofMontana,and to the Honorable Michael G. Moses,District
Judge.
         DATED this2 day of July, 2021.
                                                  For the Court,




                                                               Chief Justice